 



EXHIBIT 10.31
FORM OF AMENDED AND RESTATED ASSIGNMENT
     In consideration of the loan made by Hudson City Bancorp, Inc. (“Lender”)
to the Employee Stock Ownership Plan Trust of Hudson City Savings Bank
(“Borrower”) pursuant to the Amended and Restated Loan Agreement between the
Lender and the Borrower of even date herewith (“Amended and Restated Loan
Agreement”) and pursuant to the Amended and Restated Pledge Agreement between
the Lender and the Borrower of even date herewith pertaining thereto, subject to
the terms of the Amended and Restated Loan Agreement and the Amended and
Restated Pledge Agreement, the undersigned Borrower hereby transfers, assigns
and conveys to Lender all its right, title and interest in and to those certain
shares of common stock of the Lender which are subject to the terms of the
Amended and Restated Loan Agreement, and agrees to transfer and endorse to
Lender the certificates representing such shares as and when required pursuant
to the Amended and Restated Loan Agreement or Amended and Restated Pledge
Agreement. This Amended and Restated Assignment supersedes, in its entirety,
that certain Assignment dated June 21, 1999 executed by the Borrower in favor of
the Lender.

              Employee Stock Ownership Plan Trust of Hudson City Savings Bank
 
       
 
  By:   GreatBanc Trust Company, as Trustee and not in any other capacity
 
       
 
  By:   /s/ Stephen J. Hartman, Jr.
 
       
 
       
 
  Title:   Senior Vice President

June 21, 2005

